—Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered May 3, 2002 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating prison correspondence procedures after he attempted to mail an envelope which bore his name, identification number and return address but contained a letter written by another inmate. The penalty imposed was confiscation of the letter. In this CPLR article 78 proceeding, petitioner challenges the administrative determination of his guilt on several grounds, including his assertion that the misbehavior report was invalid because it was incorrectly dated. Our review of that document discloses that it contained sufficient detail to provide petitioner with notice of the charges filed against him and the complained-of error was a harmless and irrelevant defect (see Matter of Mitchell v Phillips, 268 AD2d 633 [2000]). Petitioner also asserts that he was denied employee assistance in the preparation of his defense. It is, however, evident from the record that petitioner *797was given the opportunity to select an assistant but failed to do so and he further declined the Hearing Officer’s offer of assistance at the hearing (see Matter of Holmes v McGinnis, 257 AD2d 911 [1999], appeal dismissed and lv denied 93 NY2d 906 [1999]). Petitioner’s remaining assertions of, inter alia, hearing officer bias and the abridgement of his right to call witnesses have been examined and found to lack merit.
Mercure, J.P., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.